Exhibit 10.23

 

APOGEE ENTERPRISES, INC.

2000 EMPLOYEE STOCK PURCHASE PLAN

(Amended and Restated Effective as of May 1, 2003)

 

ARTICLE I. INTRODUCTION

 

Section 1.01 Purpose. The purpose of the Plan is to encourage and assist
employees and directors of the Company and certain related corporations in
acquiring an ownership interest in the Company through the systematic purchase
of the Common Stock of the Company under convenient and advantageous terms. It
is believed that the Plan will encourage participants to put forth their best
efforts toward the profitability of the Company.

 

Section 1.02 Effect on Prior Plans. From and after the Commencement Date (as
defined in Section 9.02 below) the Apogee Enterprises, Inc. Employee Stock
Purchase Plan (the “Prior Plan”) shall terminate. All outstanding accounts
administered under the Prior Plan shall, as of the Commencement Date,
automatically become Stock Purchase Accounts under this Plan and be administered
according to the provisions of this Plan.

 

Section 1.03 Definitions. For purposes of the Plan, the following terms will
have the meanings set forth below:

 

(a) “Acceleration Date” means the earlier of the date of shareholder approval or
approval by the Company’s Board of Directors of (i) any consolidation or merger
of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of Company Common Stock would be
converted into cash, securities or other property, other than a merger of the
Company in which shareholders of the Company immediately prior to the merger
have substantially the same proportionate ownership of stock in the surviving
corporation immediately after the merger; (ii) any sale, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Company; or (iii) any plan of liquidation
or dissolution of the Company.

 

(b) “Affiliate” means any subsidiary corporation of the Company, as defined in
Section 424(f) of the Code, whether now or hereafter acquired or established.

 

(c) “Code” means the Internal Revenue Code of 1986, as amended.

 

(d) “Committee” means the committee described in Section 10.01 of the Plan.

 

(e) “Common Stock” means the Company’s Common Stock, par value $.33-1/3 per
share, as such stock may be adjusted for changes in the stock or the Company as
contemplated by Article XI of the Plan.

 

(f) “Company” means Apogee Enterprises, Inc., a Minnesota corporation, and its
successors by merger or consolidation as contemplated by Section 11.02 of the
Plan.

 



--------------------------------------------------------------------------------

(g) “Current Compensation” means all regular wage, salary, commission payments
and retainer fees paid by the Company or a Participating Affiliate to a
Participant in accordance with the terms of his or her employment or service as
a director, but excluding annual bonus payments and all other forms of special
compensation.

 

(h) “Fair Market Value” as of a given date means the fair market value of the
Common Stock determined by such methods or procedures as shall be established
from time to time by the Committee, but shall not be less than, if the Common
Stock is then quoted on the NASDAQ National Market System, the average of the
high and low sales price as reported on the NASDAQ National Market System on
such date or, if the NASDAQ National Market System is not open for trading on
such date, on the most recent preceding date when it is open for trading. If on
a given date the Common Stock is not traded on an established securities market,
the Committee shall make a good faith attempt to satisfy the requirements of
this Section 1.03(h) and in connection therewith shall take such action as it
deems necessary or advisable.

 

(i) “Participant” means a Regular Employee who is eligible to participate in the
Plan under Section 2.01 of the Plan and who has elected to participate in the
Plan.

 

(j) “Participating Affiliate” means an Affiliate whose eligible Regular
Employees may participate in the Plan that was (i) an Affiliate on the date that
this Plan was adopted or (ii) an Affiliate that was acquired after the Plan was
adopted and which has been designated by the Committee in advance of the
Purchase Period in question as a corporation whose eligible Regular Employees
may participate in the Plan.

 

(k) “Plan” means the Apogee Enterprises, Inc. 2000 Employee Stock Purchase Plan,
as it may be amended, the provisions of which are set forth herein.

 

(k) “Plan Custodian” means the entity appointed by the Committee to receive and
take custody of the funds contributed by the Participants and the Company and
any Participating Affiliates and to carry out any additional duties of the Plan
Custodian as set forth in the Plan.

 

(l) “Purchase Period” means the period beginning on the first business day of
each calendar month and ending on the last business day of the same calendar
month; provided, however, that the then-current Purchase Period will end upon
the occurrence of an Acceleration Date.

 

(m) “Regular Employee” means (i) an employee of the Company or a Participating
Affiliate as of the first day of a Purchase Period, including a union employee,
but excluding an employee whose customary employment is less than 30 hours per
week or (ii) a non-employee director of the Company.

 

(n) “Stock Purchase Account” means the account maintained by the Plan Custodian
recording the number of full and fractional shares allocated to a Participant
based on the amount received from each Participant through payroll deductions
made under the Plan and the Company’s or the Participating Affiliate’s
contribution made under the Plan.

 



--------------------------------------------------------------------------------

ARTICLE II. ELIGIBILITY AND PARTICIPATION

 

Section 2.01 Eligible Employees. All Regular Employees who have reached the age
of 18 years shall be eligible to participate in the Plan beginning on the first
day of the first Purchase Period to commence after such person becomes a Regular
Employee. Subject to the provisions of Article VI of the Plan, each such
employee will continue to be eligible to participate in the Plan so long as he
or she remains a Regular Employee.

 

Section 2.02 Election to Participate. An eligible Regular Employee may elect to
participate in the Plan for a given Purchase Period by filing with the Company,
in advance of that Purchase Period and in accordance with such terms and
conditions as the Committee in its sole discretion may impose, a form provided
by the Company for such purpose (which authorizes regular payroll deductions
from Current Compensation in that Purchase Period and continuing until the
employee withdraws from the Plan or ceases to be eligible to participate in the
Plan).

 

Section 2.03 Voluntary Participation. Participation in the Plan on the part of a
Participant is voluntary and such participation is not a condition of employment
nor does participation in the Plan entitle a Participant to be retained as an
employee of the Company or any Participating Affiliate.

 

ARTICLE III. PAYROLL DEDUCTIONS AND STOCK PURCHASE ACCOUNT

 

Section 3.01 Deductions from Pay. The form described in Section 2.02 of the Plan
will permit a Participant to elect payroll deductions of any multiple of $1 per
week but not more than $500 per week of such Participant’s Current Compensation,
subject to such other limitations as the Committee in its sole discretion may
impose. A Participant may increase, decrease or cease making payroll deductions
at any time, subject to such limitations as the Committee in its sole discretion
may impose.

 

Section 3.02 Credit to Account. Payroll deductions will be remitted at the end
of each Purchase Period to the Plan Custodian and credited to the Participant’s
Stock Purchase Account. At such time, the Company or the Participating Affiliate
will contribute, and remit to the Plan Custodian, an amount equal to 15% of the
contribution amount of each Participant for the Purchase Period and such amount
will be credited to each Participant’s Stock Purchase Account at the end of the
Purchase Period.

 

Section 3.03 Interest. No interest will be paid on payroll deductions or on any
other amount credited to, or on deposit in, a Participant’s Stock Purchase
Account.

 

Section 3.04 No Additional Contributions. A Participant may not make any payment
into the Stock Purchase Account other than the payroll deductions made pursuant
to the Plan.

 

Section 3.05 Nature of Account. The Stock Purchase Account is established solely
for accounting purposes, and all dollar amounts credited to the Stock Purchase
Account will remain part of the general assets of the Company or the
Participating Affiliate (as the case may be).

 



--------------------------------------------------------------------------------

ARTICLE IV. RIGHT TO PURCHASE SHARES

 

Section 4.01 Number of Shares. Each Participant will have the right to purchase
on the last business day of the Purchase Period all, but not less than all, of
the number of whole and fractional shares of Common Stock that can be purchased
at the price specified in Section 4.02 of the Plan with the entire credit
balance in the Participant’s Stock Purchase Account.

 

Section 4.02 Purchase Price. The purchase price for any Common Stock purchased
under the Plan shall be the price paid in the open market by the Plan Custodian
for the relevant Purchase Period on behalf of all Participants in the Plan.

 

ARTICLE V. EXERCISE OF RIGHT

 

Section 5.01 Purchase of Stock. Following the last business day of a Purchase
Period, the entire credit balance in each Participant’s Stock Purchase Account
will be used to purchase the number of whole shares and fractional shares of
Common Stock purchasable with such amount, unless the Participant has notified
the Company, in advance of that date and subject to such terms and conditions as
the Committee in its sole discretion may impose, of the Participant’s election
to receive the distribution of the entire credit balance in cash.

 

Section 5.02 Reports to Participants. The Plan Custodian will issue quarterly
statements to each Participant showing the number of shares purchased for his or
her Stock Purchase Account in the preceding quarter and the total number of
shares in the Participant’s Stock Purchase Account.

 

Section 5.03 Notice of Acceleration Date. The Company shall use reasonable
commercial efforts to notify each Participant in writing at least ten days prior
to any Acceleration Date that the then-current Purchase Period will end on such
Acceleration Date.

 

ARTICLE VI. WITHDRAWAL FROM PLAN; SALE OF STOCK

 

Section 6.01 Voluntary Withdrawal. A Participant may, in accordance with such
terms and conditions as the Committee in its sole discretion may impose,
withdraw from the Plan and cease making payroll deductions by filing with the
Company a form provided for this purpose. A Participant who withdraws from the
Plan will not be eligible to reenter the Plan for a period of at least six
months after the date of such withdrawal.

 

Section 6.02 Death. Subject to such terms and conditions as the Committee in its
sole discretion may impose, upon the death of a Participant, no further amounts
shall be credited to the Participant’s Stock Purchase Account. Thereafter, on
the last business day of the Purchase Period during which such Participant’s
death occurred and in accordance with Section 5.01 of the Plan, the entire
credit balance in such Participant’s Stock Purchase Account will be used to
purchase shares of Common Stock, unless such Participant’s estate has notified
the Company, in advance of that day and subject to such terms and conditions as
the Committee in its sole discretion may impose, of its election to have the
entire credit balance in such Participant’s Stock Purchase Account distributed
in cash within 30 days after the end of that Purchase Period or at such earlier
time as the Committee in its sole discretion may decide. Each Participant,
however, may designate one or more beneficiaries who, upon death, are to receive
the Common Stock or

 



--------------------------------------------------------------------------------

the amount that otherwise would have been distributed or paid to the
Participant’s estate and may change or revoke any such designation from time to
time. No such designation, change or revocation will be effective unless made by
the Participant in writing and filed with the Company during the Participant’s
lifetime. Unless the Participant has otherwise specified the beneficiary
designation, the beneficiary or beneficiaries so designated will become fixed as
of the date of the Participant’s death so that, if a beneficiary survives the
Participant but dies before the receipt of the payment due such beneficiary, the
payment will be made to such beneficiary’s estate.

 

Section 6.03 Termination of Employment. Subject to such terms and conditions as
the Committee in its sole discretion may impose, upon a Participant’s
termination of employment with the Company or a Participating Affiliate, no
further amounts shall be credited to the Participant’s Stock Purchase Account.
Thereafter, on the last business day of the Purchase Period during which such
Participant’s termination of employment occurred and in accordance with the
Plan, the entire credit balance in such Participant’s Stock Purchase Account
will be used to purchase shares of Common Stock, unless such Participant has
notified the Company, in advance of that day and subject to such terms and
conditions as the Committee in its sole discretion may impose, of the
Participant’s election to receive the entire credit balance in such
Participant’s Stock Purchase Account in cash within 30 days after the end of
that Purchase Period. For purposes of this Section 6.03, a transfer of
employment to any Participating Affiliate, or a leave of absence which has been
approved by the Committee, will not be deemed a termination of employment as a
Regular Employee.

 

Section 6.04 Sale of Stock. A Participant may direct the Plan Custodian to sell
a portion or all of the full shares held in his or her Stock Purchase Account.
Upon receipt of the direction, the Plan Custodian will sell the designated
shares at the prevailing market price. Following the second sale in any calendar
year by a Participant of shares held in his or her Stock Purchase Account, all
payroll deductions and contributions by the Company or the Participating
Affiliate will cease for a period of six months, after which time the
Participant may resume participation in the Plan. If a Participant makes a third
request for the sale of shares in any calendar year, the Participant’s
participation in the Plan shall cease, the Participant’s Stock Purchase Account
shall be closed, and the Participant shall not be eligible to participate in the
Plan for a period of at least six months after the date of the Participant’s
third request for such sale of shares.

 

ARTICLE VII. NONTRANSFERABILITY

 

Section 7.01 Nontransferable Right to Purchase. The right to purchase Common
Stock hereunder may not be assigned, transferred, pledged or hypothecated
(whether by operation of law or otherwise), except as provided in Section 6.02
of the Plan, and will not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition or levy of attachment or similar process upon the right to purchase
will be null and void and without effect.

 

Section 7.02 Nontransferable Account. Except as provided in Section 6.02 of the
Plan, the amounts credited to a Stock Purchase Account may not be assigned,
transferred,

 



--------------------------------------------------------------------------------

pledged or hypothecated in any way, and any attempted assignment, transfer,
pledge, hypothecation or other disposition of such amounts will be null and void
and without effect.

 

ARTICLE VIII. COMMON STOCK ISSUANCE AND DIVIDEND REINVESTMENT

 

Section 8.01 Issuance of Purchased Shares. Promptly after the last day of each
Purchase Period and subject to such terms and conditions as the Committee in its
sole discretion may impose, the Company will cause the Common Stock then
purchased pursuant to Section 5.01 of the Plan to be issued for the benefit of
the Participant and held in the Participant’s Stock Purchase Account pursuant to
Section 8.03 of the Plan.

 

Section 8.02 Completion of Issuance. A Participant shall have no interest in the
Common Stock purchased pursuant to Section 5.01 of the Plan until such Common
Stock is issued for the benefit of the Participant pursuant to Section 8.03 of
the Plan.

 

Section 8.03 Form of Ownership. The Common Stock issued under Section 8.01 of
the Plan will be held in the name of the Participant or jointly in the name of
the Participant and another person, as the Participant may direct on a form
provided by the Company, until such time as certificates for such shares of
Common Stock are delivered to or for the benefit of the Participant pursuant to
Section 8.05 of the Plan.

 

Section 8.04 Automatic Dividend Reinvestment. Any and all cash dividends paid on
full and fractional shares of Common Stock held in a Participant’s Stock
Purchase Account shall be credited to the Participant’s Stock Purchase Account
on the basis of the number of shares in the Participant’s Stock Purchase Account
on the date of record of the dividend and shall be reinvested to acquire shares
of Common Stock purchased in the open market by the Plan Custodian. Purchases of
Common Stock under this Section 8.04 will be normally purchased within ten
business days of the dividend payment date, depending upon market conditions.
The price per share of the Common Stock purchased pursuant to this Section 8.04
shall be the price per share at which the Common Stock is actually purchased in
the open market for the relevant period on behalf of all participants in the
Plan. All shares of Common Stock acquired under this Section 8.04 will be held
in the Plan in the same name as the Common Stock upon which the cash dividends
were paid.

 

Section 8.05 Delivery. At any time and subject to such terms and conditions as
the Committee in its sole discretion may impose, the Participant may elect to
have the Plan Custodian deliver to or for the benefit of the Participant a
certificate for the number of whole shares and cash for the number of fractional
shares representing the Common Stock purchased pursuant to Section 5.01 of the
Plan together with any additional shares of Common Stock acquired pursuant to
Section 8.04 of the Plan upon the reinvestment of dividends. The election notice
will be processed as soon as practicable after receipt.

 

ARTICLE IX. EFFECTIVE DATE, AMENDMENT AND TERMINATION OF PLAN

 

Section 9.01 Effective Date. The Plan was approved by the Board of Directors on
July 25, 2000. The Plan was amended and restated effective as of May 1, 2003.

 



--------------------------------------------------------------------------------

Section 9.02 Plan Commencement. The Plan commenced September 1, 2000 (the
“Commencement Date”).

 

Section 9.03 Powers of Board. The Board of Directors may amend or discontinue
the Plan at any time; provided, however, that any termination of the Plan shall
not adversely affect the rights relating to the Participant’s Common Stock
issued pursuant to the Plan.

 

ARTICLE X. ADMINISTRATION

 

Section 10.01 The Committee. The Plan shall be administered by a committee (the
“Committee”) of directors of the Company designated by the Board of Directors to
administer the Plan.

 

Section 10.02 Powers of Committee. Subject to the provisions of the Plan, the
Committee shall have full authority to administer the Plan, including authority
to interpret and construe any provision of the Plan, to establish deadlines by
which the various administrative forms must be received in order to be
effective, and to adopt such other rules and regulations for administering the
Plan as it may deem appropriate. The Committee shall have full and complete
authority to determine whether all or any part of the Common Stock acquired
pursuant to the Plan shall be subject to restrictions on the transferability
thereof or any other restrictions affecting in any manner a Participant’s rights
with respect thereto. Decisions of the Committee will be final and binding on
all parties who have an interest in the Plan.

 

Section 10.03 Power and Authority of the Board of Directors. Notwithstanding
anything to the contrary contained herein, the Board of Directors may, at any
time and from time to time, without any further action of the Committee,
exercise the powers and duties of the Committee under the Plan.

 

Section 10.04 Stock to be Sold. The Common Stock to be sold under the Plan shall
be shares acquired in the open market by the Plan Custodian.

 

Section 10.05 Notices. Notices to the Committee should be addressed as follows:

 

Apogee Enterprises, Inc.

7900 Xerxes Avenue South, Suite 1800

Minneapolis, MN 55431

Attn: ESPP

 

ARTICLE XI. ADJUSTMENT FOR CHANGES IN STOCK OR COMPANY

 

Section 11.01 Stock Dividend or Reclassification. If the outstanding shares of
Common Stock are increased, decreased, changed into or exchanged for a different
number or kind of securities of the Company, or shares of a different par value
or without par value, through reorganization, recapitalization,
reclassification, stock dividend, stock split, amendment to the Company’s
Articles of Incorporation, reverse stock split or otherwise, an appropriate

 



--------------------------------------------------------------------------------

adjustment shall be made in the maximum number and kind of securities to be
purchased under the Plan with a corresponding adjustment in the purchase price
to be paid therefor.

 

Section 11.02 Merger or Consolidation. If the Company is merged into or
consolidated with one or more corporations during the term of the Plan,
appropriate adjustments will be made to give effect thereto on an equitable
basis in terms of issuance of shares of the corporation surviving the merger or
of the consolidated corporation, as the case may be.

 

ARTICLE XII. APPLICABLE LAW

 

The internal law, and not the law of conflicts, of the State of Minnesota shall
govern all questions concerning the validity, construction and effect of the
Plan, any rules or regulations relating to the Plan and the rights to purchase
Common Stock granted under the Plan.

 



--------------------------------------------------------------------------------

AMENDMENTS TO THE

APOGEE ENTERPRISES, INC. 2000 EMPLOYEE STOCK PURCHASE PLAN

(Amended and Restated Effective as of May 1, 2003)

 

Section 4.01. is hereby amended to read in its entirety as follows:

 

Section 4.01 Number of Shares. Each Participant will have the right to purchase
on the last business day of the Purchase Period all, but not less than all, of
the number of whole and fractional shares of Common Stock that can be purchased
at the price specified in Section 4.02 of the Plan with the entire credit
balance in the Participant’s Stock Purchase Account. If the purchases for all
Participants for any Purchase Period would otherwise cause the aggregate number
of shares of Common Stock to be sold under the Plan to exceed the number
specified in Section 10.04 of the Plan, each Participant shall be allocated a
pro rata portion of the Common Stock to be sold for such Purchase Period.

 

Section 5.01 is hereby amended to read in its entirety as follows:

 

Section 5.01 Purchase of Stock. Following the last business day of a Purchase
Period, the entire credit balance in each Participant’s Stock Purchase Account
will be used to purchase the number of whole shares and fractional shares of
Common Stock purchasable with such amount (subject to the limitations of Section
4.01 of the Plan), unless the Participant has notified the Company, in advance
of that date and subject to such terms and conditions as the Committee in its
sole discretion may impose, of the Participant’s election to receive the
distribution of the entire credit balance in cash.

 

Section 9.03 is hereby amended to read in its entirety as follows:

 

Section 9.03 Amendment and Termination. The Plan shall remain in effect
following the Commencement Date until the earliest to occur of (a) the
termination of the Plan by the Board of Directors, (b) the purchase of all
shares authorized to be sold under Section 10.04 of the Plan and (c) the tenth
anniversary of the Commencement Date. The Board of Directors may amend or
discontinue the Plan at any time; provided, however, that any termination of the
Plan shall not adversely affect the rights relating to the Participant’s Common
Stock issued pursuant to the Plan.

 

Section 10.04 is hereby amended to read in its entirety as follows:

 

Section 10.04 Stock to be Sold. The Common Stock to be sold under the Plan shall
be shares acquired in the open market by the Plan Custodian. Except as provided
in Section 11.01 of the Plan, the aggregate number of shares of Common Stock to
be sold under the Plan will be 1,000,000 shares, 500,000 of which were
authorized in connection with the adoption of the Plan by the Board on July 25,
2000 and 500,000 of which were authorized in connection with the amendment and
restatement of the Plan effective as of May 1, 2003.

 

Dated January 14, 2004

 